Citation Nr: 1747463	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-20 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected psychiatric disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1988 to August 2009.

This matter arrives before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  After transfer of jurisdiction, the agency of original jurisdiction is now the RO in Denver, Colorado.  

The Veteran testified during a January 2015 videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this testimony is associated with the claims file, which is found on the Veterans Benefit Management System (VBMS) and Legacy Content Manager (LCM) databases.  

In May 2015, the Board remanded this claim for further development.  After substantial compliance with the Board's remand directives, it has been returned to the Board for appellate review, analysis and decision.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's obstructive sleep apnea (OSA) is etiologically related to service, or was caused or aggravated by his service-connected psychiatric disorder (PTSD).


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122   (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I. VCAA Notification and Assistance Duties

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice must be provided to a veteran before the initial unfavorable AOJ decision on a claim for VA benefits, and it must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service-connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Early in the claim period, and before the AOJ first denied the Veteran's entitlement claim, he received VCAA compliant notification in April 2011 and December 2011.  Thereby, VA explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Throughout the claim period, VA has continued to notify the Veteran of the requisite procedures and steps in the appeal process.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

The VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Prior to the May 2015 Board remand, the Veteran had undergone a VA examination for the claim currently on appeal.  See May 2014 VA examination.  After the Board remand, the Veteran was afforded additional VA examinations to explore the etiology of his current sleep apnea disorder.  See January and February 2016 VA Examinations.  Through an April 2017 Appellant's Brief, the Veteran expressed disagreement with the opinion(s) provided by the VA provider in 2016; nevertheless, the Board has concluded that the examination report are adequate to render a decision on the Veteran's claim.  Barr, 21 Vet. App. at 312.  The examiner undertook reviewed pertinent service and post service treatment records and provided a detailed rationale for the opinion reached.  Accordingly, the Board finds that the examination, combined with the other evidence of records, is sufficient to render a decision in this appeal.  

Also of record, and considered in connection with the claim on appeal, are the various statements provided by the Veteran, the Veteran's representative, and hearing testimony.  With respect to the hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate a claim for service connection.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

With respect to the Veteran's service-connection claim being denied in the present decision, VA has met all statutory and regulatory notice and duty to assist provisions.   See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Applicable Law and Regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  See 38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159(a)(2).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

III. Service Connection in General

Service connection may be established for disability resulting from personal injury suffered or disease contracted while in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In each case where service connection for any disability is sought, due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by the Veteran's service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board must give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

For any disability which is proximately due to, or results from, another disease or injury for which service-connected has been granted, it shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury, will be service-connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or  injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). (This standard of assessing aggravation of disability under 38 C.F.R. § 3.310 was established in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310)).  Although VA indicated that the purpose of the regulation was merely to apply the Court's 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place the burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounted to a substantive change in the regulation.  Because the Veteran's claim was received after the regulatory change, his claim will be adjudicated under the current version of the regulation.

IV. Analysis of OSA Claim

In February 2011, the Veteran submitted his service-connection claim for OSA.  In an April 2011 Statement in Support of Claim, the Veteran indicates that sleep apnea was noted during an emergency room visit in January 2011.  In the statement, the Veteran goes on to indicate that an ear, nose and throat specialist concluded surgery was necessary for nose to correct breathing obstruction.  Later, in his May 2013 VA Form 9, the Veteran offers that his sleep apnea is secondary to service-connected PTSD.  In support of this service-connection claim refinement, the Veteran indicates that a VA psychiatrist, Dr. W., had suggested a secondary connection in late 2011.

In December 2011, VA received treatment records from the San Antonio Sleep Centers.  Within these records, Dr. F. notes that the Veteran has severe OSA.  He identifies a sleep study that was conducted in August 2011. In the history portion of his note, Dr. F. reports hypertension, cholesterol and PTSD medications utilized by the Veteran.  In the records provided to VA, Dr. F. does not address a relationship between the Veteran's sleep apnea and military service, to include his service service-connected PTSD.

In December 2012, VA received a signed lay statement from a relative.  The Veteran's family member indicated that she had observed the following: 1) the Veteran snores loudly, 2) he seems to gasp for air while sleeping, and 3) he is tired upon waking as if he has not slept.  Although she met the Veteran in 2001, she did not indicate when she began observing the Veteran display these objective symptoms.

In March 2013, after review of the claims file and a telephonic interview with the Veteran, a VA provider opined, "(sleep apnea) was less likely than not (less than
50 percent probability) incurred in or caused by the claimed in-service injury,
event, or illness."  The rationale for this conclusion was based on no reports of hypersomnolence in the Veteran's STRs.  The VA provider commented that sleep-related issues were noted in the STRs, but they were attributed to conditions unrelated to OSA.

In May 2014, after review of the Veteran's claims file, a VA provider addressed the etiology of the Veteran's OSA.  Therein, the provider opined, "(t)he claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition."  The VA provider's rationale for the this conclusion was supported in two fashions: 1) she noted that the Veteran's two PTSD providers in 2011 and 2012 had not concluded that OSA was attributed to or caused by PTSD, and 2)  she noted that, for various reasons, "PTSD is NOT considered to be risk factor for the development of obstructive sleep apnea."

The same May 2014 VA provider addressed aggravation of OSA beyond its natural progression by the Veteran's service-connected PTSD.  The provider noted that the Veteran was diagnosed with OSA on August 9, 2011.  At that time, CPAP use and treatment (at 8 cm) was recommended.  The provider then noted that the Veteran reported continued use of CPAP on March 6, 2013.  Because the Veteran had not reported hypersomnolence with CPAP utilization, the VA provider concluded that the OSA was not aggravated beyond its natural progression by the service-connected PTSD.

In July 2015, VA received consultation notes from a private physician, DR. C.E.H.  The physician indicated that his impression of the Veteran's condition was delivered after review of supplied medical records, dating from January 1994 to February 2011.  The physician's impression was severe sleep apnea.  At the end of those notes, the physician opined, "(b)ased on reasonable medical probability, it is more likely than not that (the Veteran's) cardiovascular variant angina condition and sleep apnea are related to his active U.S. Air Force military service."  The physician cited no medical authority, and he provided no discussion of how these dual conclusions were reached.

Ultimately, the Board assigns little probative value to the conclusion of Dr. C.E.H, because his opinion was reached without acknowledging the fact that the Veteran did not demonstrate significant airway obstruction in service.  The physician did not observe that a telephone conversation with the Veteran revealed that extreme fatigue and sleepiness did not commence until March 2011.  Further, the opinion of Dr. C.E.H. is of little probative value because a February 2011 report by an ENT clinic in Texas indicates that the Veteran's nasal cavity had changed during the 23-months after active duty service.  The February 2011 ENT clinic report also identifies body composition markers, which were first noted after active duty service, that medical literature identifies as predictors for development of OSA.  See February 2016 VA Examination.  

In August 2015, the AOJ received the Veteran's VA records for treatment in Texas.  While identification of significant symptoms of probable sleep apnea occurred in April 2011, no discussion of the etiology for the underlying cause of these symptoms was made.  Additionally, the treatment notes from Texas did not comment on any relationship between PTSD and OSA.

Also in August 2015, the AOJ received the Veteran's VA records for treatment in Colorado.  Like the records from Texas, the Denver records were devoid of additional evidence that could contribute to the Board's analysis and/or benefit the Veteran's claim for disability entitlement.
 
In January 2016, after review of the Veteran's claims file, a VA provider concluded that the evidence showed that the onset of sleep apnea occurred in 2011, which is two years after the Veteran separated from active duty service.  The VA provider identified a non-organic sleep disorder during the Veteran's active service period, May 2009.  See January 2015 Statement in Support of Claim.  The VA provider then clarified that the Veteran's OSA is not a non-organic sleep disorder.  To further solidify her medical conclusion(s), the VA provider noted that the Veteran had normal nasal x-rays in June 2009.  The VA provider commented that the medical evidence for the Veteran did not contain significant sleep disturbance complaints until April 2011.  Ultimately, the VA physician opined, "(t)he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  She also commented that snoring is common to the general population, and the Veteran's reports of snoring in service are insufficient evidence to support an OSA diagnosis. 

In February 2016, the same VA provider updated her previous examination notes.  In the addendum opinion, the VA provider expressed her disagreement with the conclusion reached by Dr. C.E.H. in July 2015.  She starts her disagreement by recapping her medical opinion from March 2013:

Sleep Apnea is a common condition in overweight males with large neck circumference as is documented for this veteran in 2011 when the diagnosis of Obstructive Sleep Apnea was made. 
The documented reports of sleep disturbance during service are explained by mental health and back conditions unrelated to obstructive sleep apnea.

While identifying medical literature that supported her conclusion, the VA provider stated that the Veteran did not demonstrate observable characteristics for identifying patients with obstructive sleep apnea during his service period.  Ultimately, the claims file does not contain evidence of the veteran having nocturnal choking or gasping during active duty service.  

In her addendum opinion, the VA provider identifies the determinative evidence that is found in the Veteran's claim file: "The record shows the veteran's Body Mass Index (BMI) increased after service.  The record shows that the veteran's neck circumference was first noted to be 46 cm (18.11 inches) in February 2011, 17 months after service.  These are all statistically significant diagnostic findings that were not noted in the medical records during service."

The Board recognizes and appreciates the lay evidence offered by the Veteran and his relative, regarding the observable symptoms he has displayed over the years.  Moreover, they are competent to provide evidence of these objective symptoms, i.e., snoring, tiredness, and sleeping behavior(s).  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).   However, a medically competent diagnosis for OSA, and an initial onset date for that diagnosis, are conclusions that must be rendered by a medical professional that has the requisite training and expertise to deliver a competent deduction.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n.4 (Fed. Cir. 2007).

Here, the competent medical evidence found in the claims file supports the following conclusions:  1) the Veteran's current diagnosis for OSA is not attributable to the his active duty service in the United States Air Force, and 2) the Veteran's service-connected PTSD has not aggravated his OSA beyond the natural progression of the condition.  Consequently, evidence to substantiate the second and third requisite elements of a service-connection claim is not currently before the Board.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. §3.303 (a).  

The Veteran's in-service medical records do not reveal evidence of significant nasal airway obstruction.  Competent medical professionals did not suspect OSA until 16 months after the Veteran separated from the Air Force.  The Veteran's family member did report that she witnessed snoring and OSA-like symptoms, but she did not indicate when she began notice that, "he seems to gasp for air." See December 2012 Lay Statement.  Ultimately, the Veteran's first diagnosis for OSA occurred well after active duty service (August 2011), and it can be attributed to nasal turbinate hypertrophy, septal deviation, an increasing body mass index, and large neck circumference.  See February 2016 VA Examination.
  
Additionally, as identified by the VA provider in May 2014 VA, there is no evidence in the claims file that would support a conclusion that the baseline, natural progression of the Veteran's OSA has been in anyway affected or increased by his service-connected PTSD.  

As identified above, there are conflicting medical opinions regarding the etiology of the Veteran's OSA.  Where medical opinions conflict, the Board "may favor one medical opinion over another."  DAries v. Peake, 22 Vet. App. 97, 107 (2008).  Importantly, "most of the probative value of a medical opinion comes from its reasoning."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 3014 (2008)  The Board concludes that the VA examination reports provide more probative weight to resolution of the Veteran's claim, because the succinct, conclusory opinion of Dr. C.E.H. was not supported by the evidence found in the Veteran's medical record.

The Veteran has the burden of proving, at least to an equipoise standard, all of the requisite elements of a claim for service connection.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Because the preponderance of the evidence weighs against a finding that his current sleep apnea is the result of any in-service disease injury or event-and similarly weighs against a finding that his current sleep apnea was caused or aggravated by PTSD-the benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § 5107(b), and the claim must be denied.


ORDER

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected psychiatric disorder, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


